F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 30 2003
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 ELEAZAR SOLIS,

          Petitioner - Appellant,
                                                       No. 02-6225
 v.                                               D.C. No. CIV-02-169-C
                                                    (W.D. Oklahoma)
 T. C. PETERSON, Warden,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO and O’BRIEN, Circuit Judges.


      Eleazar Solis, an inmate at the Federal Correction Institute in El Reno,

Oklahoma, filed a petition for habeas corpus pursuant to 28 U.S.C. § 2241 in the

District Court for the Western District of Oklahoma. Solis wishes to retroactively

challenge his sentence in light of the United States Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000).


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      The district court construed Solis’s petition as a § 2255 petition and

dismissed it for lack of jurisdiction. Petitions filed under § 2255 must be filed in

the district court where the petitioner was sentenced. 28 U.S.C. § 2255.

Although Petitioner was sentenced in the Western District of Michigan, this

petition was filed in the Western District of Oklahoma. For substantially the

same reasons as stated by the district court in its Order of June 6, 2002,

dismissing the appeal, we DENY a certificate of appealability and AFFIRM the

dismissal.


                                        ENTERED FOR THE COURT


                                        David M. Ebel
                                        Circuit Judge




                                         -2-